UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7373



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


QUINTON D. RAINEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-94-69, CA-99-13-4)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Quinton D. Rainey, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quinton D. Rainey seeks to appeal the district court’s order

denying his motion to reconsider a prior order which construed his

motion   for   resentencing    under       21   U.S.C.   §   851    (2000)   as    a

successive motion pursuant to 28 U.S.C. § 2255 (2000).                 An appeal

may not be taken from the final order in a proceeding under §                2255

unless   a   circuit   justice   or    judge      issues     a   certificate      of

appealability.    28 U.S.C. § 2253(c)(1)(B) (2000).                When, as here,

a district court dismisses a § 2255 motion solely on procedural

grounds, a certificate of appealability will not issue unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the [motion] states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”      Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).             We have reviewed the record and

conclude for the reasons stated by the district court that Rainey

has not made the requisite showing.             See United States v. Rainey,

Nos. CR-94-69, CA-99-13-4 (E.D. Va. July 24, 2002).                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions




                                       2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3